Citation Nr: 1427878	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for panic disorder in excess of 30 percent for the period from September 20, 2007 to September 8, 2009.

2.  Entitlement to a higher initial disability rating for a left shoulder disability, status post repair, in excess of 20 percent for the period from May 9, 2011.

3.  Entitlement to a higher initial disability rating for a left shoulder scar in excess of zero percent for the period from May 9, 2011 to May 7, 2012, and in excess of 10 percent for the period from May 7, 2012.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2008 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2008, the RO granted service connection for panic disorder and assigned a 
30 percent disability rating effective September 20, 2007.  In November 2011, the RO granted service connection for a left shoulder disability, status post repair, and a left shoulder scar, assigning disability ratings of 20 and 0 percent, respectively, effective May 9, 2011.  

Although this matter originates from the January 2008 and November 2011 rating decisions discussed above, additional rating decisions have adjusted the disability ratings for panic disorder and a left shoulder scar.  In an October 2009 rating decision, the RO assigned a higher disability rating of 50 percent for panic disorder, effective September 8, 2009.  During the April 2014 Board hearing, the Veteran indicated that the 50 percent disability rating for the period from September 8, 2009 satisfied the appeal for a higher initial rating for that period; however, the issue of a higher initial rating for the period from September 20, 2007 to September 8, 2009 has not yet been satisfied.  See April 2014 Board hearing transcript at 2.  In a June 2012 rating decision, the RO assigned a higher initial disability rating of 10 percent for a left shoulder scar effective May 7, 2012.  As these ratings have not resulted in a full grant of the benefits sought on appeal from the original rating decisions, the issues of higher initial disability ratings for panic disorder and a left shoulder scar, as presented on the title page, remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In April 2014, at a Board videoconference hearing, the Veteran provided testimony from the RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period from September 20, 2007 to September 8, 2009, service-connected panic disorder resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, apathy, anhedonia, grossly impaired concentration, and poor concentration.

2.  For the initial rating period from May 9, 2011, the service-connected left shoulder disability manifested symptoms and impairment including constant pain, burning sensation, numbness, and significant functional impairment of the left arm characterized by guarding, inability to bear weight, and limited range of motion measured between 40 and 100 degrees from the side.

3.  For the initial rating period from May 9, 2011 to May 7, 2012, the service-connected left shoulder scar was characterized as single, linear, painful, and not unstable.

4.  For the rating period from May 7, 2012, the service-connected left shoulder scar has been characterized as single, linear, painful, and not unstable.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from September 20, 2007 to September 8, 2009, the criteria for an initial disability rating of 50 percent for panic disorder, but no higher, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9412 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from May 9, 2011, the criteria for an initial disability rating of 30 percent for a left shoulder disability, but no higher, have been more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from May 9, 2011 to May 7, 2012, the criteria for an initial disability rating of 10 percent for a left shoulder scar, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).

4.  For the rating period from May 7, 2012, the criteria for a higher initial rating in excess of 10 percent for a left shoulder scar have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding VA's duty to assist in claims development, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, the April 2014 Board videoconference hearing transcript, and the Veteran's statements.

VA provided the Veteran with psychiatric examinations in November 2007 and September 2009, and with examinations of the left shoulder disability and associated scarring in September 2011 and May 2012.  In each instance, the VA examiner received a medical history and report of past and present symptomatology from the Veteran, examined the disability, and reported findings pertinent to the rating criteria.  The Board finds that these examinations include all relevant findings and medical opinions needed to fairly evaluate the appeal and are, therefore, adequate for deciding the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2013).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Initial Rating for Panic Disorder

The Veteran asserts that a 50 percent disability rating is warranted for panic disorder for the period from September 20, 2007 to September 8, 2009.  See Board hearing transcript at 4.  Specifically, the Veteran contends that the panic disorder's severity during this time, characterized by three to four panic attacks per day for five or six days per week, matches present severity, which has been rated at 
50 percent disabling.  During the April 2014 Board hearing, the Veteran, through his representative, asserted that the assignment of a 50 percent rating for service-connected panic disorder for the  period from September 20, 2007 to September 8, 2009 would satisfy the appeal for a higher initial rating.  

For the period from September 20, 2007 to September 8, 2009, panic disorder was rated at 30 percent disabling under the criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9412.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a rating of 30 percent is warranted for major depressive disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

After reviewing all the evidence, the Board finds that for the period from September 20, 2007 to September 8, 2009, the evidence is in equipoise as to whether the severity of the panic disorder more nearly approximated occupational and social impairment with reduced reliability and productivity as described for a higher 
50 percent disability rating under Diagnostic Code 9412.  See 38 C.F.R. § 4.130.  The Board finds that, for the period from September 20, 2007 to September 8, 2009, service-connected panic disorder resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, apathy, anhedonia, grossly impaired concentration, and poor concentration.

The November 2007 VA examination report, prepared by QTC Medical Services, specifically describes occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to panic disorder symptoms including depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  The VA examiner noted "major changes" in the Veteran's daily activities since developing panic disorder in the mid-1990s.  Due to intermittent and unpredictable panic attacks, the Veteran reported being unable to leave the house for work or school.  The VA examiner also listed psychiatric symptoms including flattened affect, apathy, anhedonia, grossly impaired concentration, poor concentration, and "near-continuous" panic attacks that "affect the ability to function independently."  The GAF score was listed as 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.

VA treatment records reflect that the Veteran was prescribed various medications for panic disorder during the period from September 20, 2007 to September 8, 2009 with varying success.  In October 2008, the Veteran was still affected by occasional panic attacks that could be triggered by anything.  A GAF score of 55 was recorded by a VA psychiatrist in February 2009, indicating moderate symptoms or moderate difficulty in social, occupational or school functioning.  A March 2009 treatment note mentions that the Veteran was unable to attend a job interview because of a panic attack.

During an August 2009 hearing with a Decision Review Officer (DRO), the Veteran testified that he rarely drives due to fear of suffering a panic while driving.  See DRO hearing transcript at 3-4.  The Veteran also reported that panic disorder medication caused him to feel groggy, fuzzy, and essentially inactive around the home.  See id. at 3, 6.  The Veteran provided similar testimony in April 2014 before the Board, when he testified that panic disorder made him reluctant to drive during the period from September 20, 2007 to September 8, 2009.  See Board hearing transcript at 5.  The Veteran also related chest pain to panic disorder during both hearings.  See id. at 6-7; DRO hearing transcript at 4.

On review of the evidence, the Board finds that, for the period from September 20, 2007 to September 8, 2009, panic disorder was characterized primarily by panic attacks more than once a week.  Although the evidence demonstrates other symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, apathy, anhedonia, grossly impaired concentration, and poor concentration that were not reported consistently during this period, the Veteran regularly reported that intermittent, unpredictable panic attacks caused significant interference with his ability to function in work and social settings.  GAF scores of 50 and 55 from this period also indicated serious to moderate severity of panic disorder symptoms.  For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the period from September 20, 2007 to September 8, 2009, the level of occupational and social impairment due to panic disorder symptoms more nearly approximates the criteria for a higher 50 percent disability rating for panic disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

As mentioned above, the Veteran's representative asserted during the April 2014 Board hearing that the Veteran would be fully satisfied with a 50 percent disability rating for panic disorder.  See A.B., 6 Vet. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 50 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of a higher initial rating for panic disorder, leaving no question of law or fact for the Board to decide.  See 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2013) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 50 percent rating by the Board would satisfy the appeal, the Veteran's representative has specifically limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 50 percent for the period from September 20, 2007 to September 8, 2009.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 50 percent is rendered moot with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Because the Veteran has knowingly withdrawn all aspects of the appeal that encompassed a higher schedular rating for panic disorder in excess of 50 percent, limiting the appeal in this way also resulted in the withdrawal of any related or ancillary question of extraschedular rating under 38 C.F.R. § 3.321.  See A.B. at 39; 38 U.S.C.A. § 7104 (charging the Board with deciding questions of law and fact on appeal); 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For this reason, discussion of the need for referral for extraschedular consideration is not necessary.  (The extraschedular consideration of TDIU at 38 C.F.R. § 4.16 (2013), which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321 (2013), is addressed in the REMAND section below.)

Initial Rating for Left Shoulder Disability

The Veteran is service connected for a left shoulder disability, status post repair, initially rated at 20 percent under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5201, from May 9, 2011.  The Veteran contends that an initial rating in excess of 20 percent is warranted based on symptoms including pain and limitation of motion.  See Board hearing transcript at 14.

As a preliminary matter, the Board finds that the Veteran's left arm is the minor arm.  The October 2011 VA examination indicates that the right arm is the major arm because the Veteran uses the right hand to write; therefore, the left arm is considered the Veteran's minor arm.

Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm to shoulder level, a 20 percent evaluation for limitation of the minor arm midway between the side and shoulder level, and a 30 percent evaluation for limitation of the minor arm to 25 degrees to the side.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.71, Plate I.

After review of all the evidence, the Board finds that the weight of the lay and medical evidence is in equipoise as to whether the disability picture associated with the left shoulder disability more closely approximates the criteria for a higher 
30 percent disability rating, but no higher than 30 percent.  For the initial rating period from May 9, 2011, the service-connected left shoulder disability manifested symptoms and impairment including constant pain, burning sensation, numbness, and significant functional impairment of the left arm characterized by guarding, inability to bear weight, and limited range of motion measured between 40 and 100 degrees from the side.  During the April 2014 Board hearing, the Veteran testified that the severity of the left shoulder disability is equivalent to having the left shoulder "frozen in place."  Board hearing transcript at 19.  The Veteran described that shooting pains extend through the left arm when weight is placed on the left shoulder.  See id.  The Veteran was able to extend the left arm in excess of 40 degrees during the hearing.  See id. at 16.

A September 2010 VA orthopedic consultation shows that when the Veteran initially injured his left shoulder, he had "almost a full range of motion of the left shoulder," but that a loud clunking noise could be heard and felt on rotation.  
A subsequent VA MRI from October 2011 revealed "findings consistent with tear of the long head of the biceps tendon" and "probable recurrent tear versus surgical changes in the labrum."  During the MRI examination, the Veteran reported that pain and limitation of motion had increased since the time of the initial injury.

VA examined the left shoulder disability in September 2011.  The Veteran reported weakness, tenderness, pain, and daily flare-ups of increased pain precipitated by physical activity.  Range of motion measurements included left shoulder flexion to 100 degrees, abduction to 100 degrees, external rotation to 20 degrees, and internal rotation to 30 degrees.  The VA examiner reported the functional impairment of the left shoulder disability as "cannot do anything with the left shoulder."

VA examined the left shoulder disability again in May 2012.  The Veteran reported constant pain, a burning sensation along the inner side of the upper arm, and numbness all along the ulnar side of the hand.  The Veteran also reported that pain causes difficulty sleeping on the left side.  Left shoulder flexion was measured to 85 degrees with objective evidence of painful motion at 75 degrees.  Left shoulder abduction was measured to 85 degrees with objective evidence of painful motion at 80 degrees.  The Veteran had localized tenderness or pain on palpitation of joints/soft tissue/biceps tendon on the left shoulder.  The Veteran reported that he cannot do anything with his left hand, including lifting anything with the left hand. 

After consideration of the foregoing, the Board finds that, for the entire initial rating period from May 9, 2011, the Veteran's left shoulder disability has manifested symptoms and impairment including constant pain, burning sensation, numbness, and significant functional impairment of the left arm characterized by guarding, inability to bear weight, and limited range of motion measured between 40 and 100 degrees from the side that more nearly approximates a 30 percent rating under Diagnostic Code 5201.  Although the Veteran's left shoulder disability allows for motion in excess of 25 degrees from the side, the Veteran has credibly reported constant pain and significant functional impairment of the left arm described as equivalent to having an arm "frozen in place."  After resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from May 9, 2011, the symptoms and functional impairment of the left shoulder disability, status post repair, more nearly approximate the criteria for a 30 percent disability rating under Diagnostic Code 5201.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.71.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, neither the lay nor the medical evidence reflects unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71, Diagnostic Code 5200.  The Board notes that the other Diagnostic Codes pertaining to the shoulder and arm do not provide for ratings in excess of 30 percent, thus, would not afford the Veteran a higher rating regardless of severity.  See 38 C.F.R. §§ 5202, 5203.  For these reasons, the Board finds that a preponderance of the evidence is against a higher initial rating in excess of 30 percent for the left shoulder disability, status post repair, for the entire initial rating period from May 9, 2011.  38 C.F.R. §§ 4.3, 4.7.
Initial Rating for Left Shoulder Scar

The Veteran is service connected for a left shoulder scar, rated as noncompensable (0 percent) for the period from May 9, 2011 to May 7, 2012, and 10 percent thereafter under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran contends that a higher rating is warranted for all periods, based on symptoms including pain and irritation.  See Board hearing transcript at 8-9.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 
20 percent evaluation.  Five or more scars that are unstable or painful warrant a 
30 percent evaluation.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

May 9, 2011 to May 7, 2012

The Veteran asserts that a noncompensable rating was assigned to the service-connected left shoulder scar for the period from May 9, 2011 to May 7, 2012 because the scar was not thoroughly evaluated by the September 2011 VA examiner.  See Board hearing transcript at 8-9.

After a review of all the evidence, the Board finds that the weight of the evidence is in equipoise as to whether the disability picture associated with the left shoulder scar meets the criteria for a higher 10 percent disability rating, but no higher than 
10 percent.  The September 2011 VA examiner noted a "linear" anterior left shoulder scar secondary to the left shoulder surgical operation.   The scar was measured as 4.5 cm by 0.3 cm.  The VA examiner recorded that the scar was not painful on examination and the absence of any skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement.

In the December 2011 VA Form 21-4138, the Veteran stated that "the scar is sore and tender and the examiner did not mention this is his findings."  Similarly, the Veteran testified during the April 2014 Board hearing that the September 2011 VA examiner did not accurately record the symptoms described at the examination.  See Board hearing transcript at 8.  The Veteran testified that he told the examiner the left shoulder scar was painful and irritated by deodorant, soap, and water.  See id. at 8-9.  The Veteran has not testified or made any other statements to indicate that the left shoulder scar is characterized by frequent loss of covering of skin over the scar.

The Board finds that the Veteran is competent to report symptoms of pain and irritation or tenderness related to the left shoulder scar because such symptoms are capable of lay observation.  See Layno, 6 Vet. App. 465; see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (continuous post-service symptoms of painful feet; Court hints pes planus observable by lay person).  As the Veteran has consistently reported that these symptoms were present during the entire rating period, to include during the September 2011 VA examination, the Board finds the Veteran's statements and testimony regarding pain and irritation related to the left shoulder to be credible.  As such, the lay evidence demonstrates that the service-connected left shoulder scar was linear and painful from May 9, 2011 to May 7, 2012.  

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7804 have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118.  The preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 7804 for any period because the evidence demonstrates that there is only one service-connected left shoulder scar as a residual of left shoulder surgery that is stable.  38 C.F.R. §§ 4.3, 4.7.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, the evidence does not demonstrate that the left shoulder scar is either nonlinear or that the left shoulder scar affects the head, face, or neck.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800-02, 7805.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent for the left shoulder scar for the initial rating period from May 9, 2011 to May 7, 2012.  38 C.F.R. §§ 4.3, 4.7.

From May 7, 2012

As discussed above, the Veteran contends that left shoulder scar symptoms including pain and irritation warrant a disability rating in excess of 10 percent for the period from May 7, 2012.  See Board hearing transcript at 8-9.

The May 2012 VA examination reflects the presence of one painful, linear scar measuring approximately 5.0 cm by 0.5 cm on the left anterior shoulder.  The VA examiner specifically stated that the left shoulder scar was not unstable, and that there is no limitation of movement or other function due to the scar.  The Veteran has made no statements to indicate that there is more than one service-connected left shoulder scar related to left shoulder surgery, or that any such scars are unstable.

After consideration of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 7804 because the evidence clearly demonstrates that there is only one service-connected left shoulder scar as a residual of left shoulder surgery that is not shown to be unstable.  38 C.F.R. §§ 4.3, 4.7.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, the evidence does not demonstrate that the left shoulder scar is either nonlinear or that the left shoulder scar affects the head, face, or neck.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800-02, 7805.  For these reasons, the Board finds that a preponderance of the evidence is against a higher initial rating in excess of 10 percent for the left shoulder scar for the rating period from May 7, 2012.  38 C.F.R. §§ 4.3, 4.7.



Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the issues of a higher initial disability rating for a left shoulder disability and higher initial disability rating for a left shoulder scar in excess of zero percent for the period from May 9, 2011 to May 7, 2012, and in excess of 
10 percent for the period from May 7, 2012.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the left shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5201 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As the Veteran's left shoulder disability manifested symptoms including pain and limitation of motion, the Board finds that the schedular rating criteria are adequate to rate the Veteran's left shoulder symptoms and functional impairment that limits motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected left shoulder disability.

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder scar is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for rating scar disabilities found under 38 C.F.R. § 4.118 contemplate resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars that are painful on examination.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The Veteran's 10 percent schedular rating fully contemplates all of the symptoms and functional impairment related to the scar disability; therefore, the Board finds that the schedular criteria are adequate to rate the scar disability, and referral for consideration of extraschedular rating is not required.


ORDER

A higher initial disability rating of 50 percent for panic disorder, but no higher, for the period from September 20, 2007 to September 8, 2009, is granted.

A higher initial disability rating of 30 percent for a left shoulder disability, but no higher, for the period from May 9, 2011, is granted.

A higher initial disability rating of 10 percent for a left shoulder scar, but no higher for the period from May 9, 2011 to May 7, 2012, is granted; a disability rating in excess of 10 percent for any period, is denied.

REMAND

Entitlement to a TDIU

During the September 2009 VA psychiatric examination, the VA examiner opined that the Veteran's symptoms of anxiety, panic, and depression were in the severe range and that "current panic attacks would more likely than not have a significant negative effect on ability to maintain regular workload."  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  

VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  Given the outcome of the decision above, for the period from September 20, 2007, the Veteran has been service connected for panic disorder, rated at 50 percent disabling; bilateral tinnitus, rated at 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The combined disability rating for the period from September 20, 2007 to May 9, 2011 is 60 percent.  See 38 C.F.R. § 4.25 (2013).  For the period from May 9, 2011, in addition to the disabilities above, service connection has been in effect for a left shoulder disability, rated at 30 percent disabling; and a left shoulder scar, rated at 10 percent disabling.  The combined disability rating for the period from May 9, 2011 is 70 percent.  See id.

Regardless of whether the Veteran's combined disability percentages meet the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), the Board finds that additional development is needed before a decision regarding TDIU can be reached.  For one, review of the September 2009 VA psychiatric examination reveals that the Veteran "is on disability due to workmans [compensation] (ankle injury) for past two years."  The VA examiner made this statement without providing additional detail as to whether "disability" refers to Social Security disability benefits; however, during the August 2009 DRO hearing, the Veteran testified that these were not Social Security disability benefits.  The Veteran did testify, however, that the employer did not "accept [his] permanent restrictions."  Although the September 2009 VA examiner noted that the "disability" was due to an ankle injury, the Veteran reported to the September 2011 VA examiner that he had not worked since 2006 due to anxiety.  As the record includes testimony from the Veteran regarding severe functional impairment due to the panic disorder and left shoulder disabilities, evidence of receipt of "disability" that is unspecific as to the time and nature of such compensation, and no clear evidence regarding the Veteran's employment history, the Board finds that additional information regarding the Veteran's employment history must be obtained to assist in determining whether a TDIU is warranted.

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  The RO or AMC should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

2.  Request that the Veteran clarify the nature and extent of any workers compensation benefits he has received in the period from September 20, 2007.  Obtain the appropriate identification of the Veteran's employer at the time, as well as the appropriate release forms from the Veteran, to obtain information confirming the dates of his employment, layoffs, reinstatements, and disability payments, etc., from the employer and any other relevant entity.

3.  After the development requested is completed, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See
 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


